COURT OF APPEALS
                          SECOND DISTRICT OF TEXAS
                               FORT WORTH

                               NO. 2-09-154-CV


BLUEGREEN SOUTHWEST ONE, L.P. AND                              APPELLANTS
BLUEGREEN SOUTHWEST LAND, INC.

                                        V.

TURNER, COLLIE & BRADEN, INC.                                     APPELLEE

                                    ----------

           FROM THE 67TH DISTRICT COURT OF TARRANT COUNTY

                                    ----------

              MEMORANDUM OPINION 1 AND JUDGMENT

                                    ----------

      We have considered “Appellants, Bluegreen Southwest One, L.P. and

Bluegreen Southwest Land, Inc.’s Amended Motion To Dismiss Appeal Without

Prejudice.”     It is the court’s opinion that the motion should be granted;

therefore, we dismiss the appeal. See Tex. R. App. P. 42.1(a)(1), 43.2(f).




      1
          … See Tex. R. App. P. 47.4.
     Costs of the appeal shall be paid by appellants, for which let execution

issue. See Tex. R. App. P. 42.1(d).

                                               PER CURIAM

PANEL: DAUPHINOT, GARDNER, and WALKER, JJ.

DELIVERED: November 12, 2009




                                      2